                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    JAMES F. FOOTE,

            Plaintiff,                                          OPINION & ORDER
      v.
                                                               Case No. 16-cv-641-wmc
    JOHN POLK, et al.,

            Defendants.


           Plaintiff James F. Foote is proceeding in this lawsuit against defendants John Polk

and Polk Meat Products on various state law claims arising out of his biting into a sausage

containing a piece of metal.1 Currently before the court are the parties’ cross motions for

summary judgment, with plaintiff seeking judgment in his favor on all claims and

defendants seeking judgment with respect to plaintiff’s common law negligence and strict

liability claims. (Dkt. ##46, 54.) For the reasons that follow, the court will deny plaintiff’s

motion and grant defendants’ motion as to plaintiff’s negligence and strict liability claims.

Furthermore, while defendants did not move for summary judgment on plaintiff’s

remaining implied warranty of merchantability claim, the evidence of record appears to

foreclose that claim as well. Accordingly, under Federal Rule of Civil Procedure 56(f), the

court will direct plaintiff to show cause as to why summary judgment should not be granted

in defendants’ favor on that remaining claim.




1
  Although initially identified in the caption as “James A. Polk” and “Polk’s Meat Products,”
defendants represent that “John A. Polk” should just read “John Polk” and “Polk’s Meat Products,
Inc.” Accordingly, the court will use the latter names and directs the clerk of court to alter the
caption in this case accordingly.

                                                1
                                    UNDISPUTED FACTS2

I.     Parties

       James Foote is currently incarcerated at Stanley Correctional Institution (“Stanley),

where the event giving rise to his claims allegedly took place.             Foote is a citizen of

Minnesota. Defendant Polk Meat Products, Inc., is the manufacturer of the meat product

called “Cajun Sausage Links.” Defendant John Polk owns Polk Meat Products. Both

defendants are citizens of Mississippi.3

       Polk Meat Products packages Cajun Sausage Links loose in a 24x24 plastic liner,

then boxes them, 50 links per box. Since 2000, Polk Meat Products has run its boxed up

produce through a metal detector. While Polk Meat Products has been informed that its

product has on occasion contained rubber and a piece of paper from trimmings, there is no

evidence that the metal detector has ever gone off when scanning packages of Cajun

Sausage Links, nor is there evidence that Polk Meat Products was aware of any instance

where metal has been found in one of its meat products.




2
  Unless otherwise noted, the following facts are materials and undisputed. The court has drawn
these facts from the parties’ proposed findings of facts and the cited evidence of record, as
appropriate.

3
  The court previously required Foote to amend his complaint to include more specific allegations
about his citizenship, and then the court accepted, based on his representation that his permanent
residence is in Minnesota, that he is domiciled in that state. (See 8/18/2017 Order (dkt. #13) at 2-
3.) Also, the court previously accepted that Polk and Polk Meat Products are citizens of Mississippi,
on the basis that Foote alleged in his complaint that (1) Polk resides in Mississippi and (2) Polk
Meat Products is incorporated and has its principal office in Mississippi. (Id.) Since defendants
admitted to Foote’s representations (see also Def’s Answer (dkt. #20) 1-2), and the court sees no
basis to conclude otherwise, the court has accepted both defendants to be citizens of Mississippi.

                                                 2
II.    Stanley Food Service Procedures

       At Stanley, when food trucks arrive, inmates unload the boxes containing the

sausage links and place the boxes in the freezers inside the prison kitchen. Two days before

the sausage is to be cooked for a meal, inmates working in the kitchen pull the sausages

out of the freezer and place them in a refrigerator to thaw. On the day the sausages are to

be served, inmates take the sausages out of the cooler, count them, and place them

individually onto several pans for heating. The pans are placed into ovens or steamers for

the inmates to heat. After the heating process is complete, an inmate pulls them out of

the oven and places them in “hot boxes.” These hot boxes are wheeled out to inmates who

remove the sausages, put them in the serving line, and then place individual sausages onto

a tray for other inmates to take.




III.   Foote’s Injury

       On May 13, 2016, while at Stanley, Foote was served a Cajun Sausage Link on his

meal tray. While eating it, he bit into a piece of metal. The metal cut his gums and caused

him to spit blood.4 It also broke his tooth. Foote does not remember what the metal object

he bit into looked like, nor how it was shaped. Instead, Foote avers that he took the piece




4
  Foote submits his own affidavit and those of two other prisoners, Ervin Schad and Johnnie
Littlefield, both of whom attest to having witnessed this event. (Dkt. ##42, 43.) Defendants
contend that the court should not consider those affidavits because they were not notarized, and
thus, they do not meet the requirements for an affidavit. However, the documents were dated and
signed by Schad and Littlefield, with each swearing to the veracity of their statements under penalty
of perjury. That is all that is required for consideration under 28 U.S.C. § 1746. See Owens v.
Hinsley, 635 F.3d 950, 954-55 (7th Cir. 2011) (listing cases holding that “a declaration under §
1746 is equivalent to an affidavit for purposes of summary judgment”).

                                                 3
of metal on a tray to Correctional Officer Cody Kremstreiter.                Like Foote, Officer

Kremstreiter does not recall the shape of the piece of metal, only that it was silver and the

size of a pea. Kremstreiter then passed the piece of metal to Stanley’s food service leader,

and the piece of metal has since been either lost or thrown away. Foote later received

emergency medical treatment, and his tooth was removed.5


                                            OPINION

       Plaintiff is proceeding on claims of negligence, strict liability and breach of the

implied warranty of merchantability. Summary judgment is appropriate if the moving

party establishes that: (1) “there is no genuine dispute as to any material fact”; and (2) it

“is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). However, summary

judgment is not appropriate unless “the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party.” Sarver v. Experian Info. Sols., 390 F.3d 969,

970 (7th Cir. 2004) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586-87 (1986)).

       Plaintiff moves for judgment in his favor on all three of his claims.                 While

defendants also purport to move for judgment on all of plaintiff’s claims, their initial brief

only refers to plaintiff’s negligence claim (Def. Br. (dkt. #49)), and they only address strict

liability in response to plaintiff’s motion (Def. Opp’n Br. (dkt. #62.)). Since the evidence

of record would not permit a reasonable jury to find in plaintiff’s favor under either theory


5
  Foote also submits Exhibits A and B, which he claims are his medical and psychological records
from the Department of Corrections. While the court infers that Foote submitted these materials
to prove the nature of his injuries, Foote does not include any proposed findings of fact related to
those records. Regardless, defendants do not deny Foote was injured on May 13, 2016.


                                                 4
of relief, and plaintiff responded with respect to both claims, defendants are entitled to

judgment as a matter of law on the negligence and strict liability claims. While judgment

in defendants’ favor also appears appropriate on plaintiff’s implied warranty of

merchantability claim, since plaintiff has not had the opportunity to argue in opposition

to judgment on this claim and defendants did not move for it, the court will give plaintiff

the chance to oppose judgment in defendants’ favor on this claim.6

       To prevail on a claim for negligence under Wisconsin common law, a plaintiff must

prove that the defendants breached their duty of care and plaintiff suffered injury as a

result. Paul v. Skemp, 2001 WI 42, ¶ 17, 242 Wis. 2d 507, 520, 625 N.W.2d 860, 865.

Alternatively, to prevail on a common law claim for strict liability or res ipsu loquiter, a

plaintiff must show that he was injured by a product that was in a defective condition

unreasonably dangerous to the user or consumer at the time it left the seller’s custody.

State Farm Mut. Automobile Ins. Co. v. Ford Motor Co., 225 Wis. 2d 305, 319, 592 N.W.2d

201, 207(1999); Dippel v. Sciano, 37 Wis. 2d 443, 460, 155 N.W.2d 55 (1967).

       Here, defendants submitted evidence showing that since 2000, they have used metal

detectors to scan their meat products. While there may have been instances in which the

meat products contained rubber or paper, defendants have no record of their meat

containing metal. More importantly, plaintiff has produced zero evidence suggesting that

the piece of metal that he bit into was present in the Cajun Sausage Link as a result of

either defendants’ negligence, or that the metal was even present in the link when it left


6
  Frankly, the court conceives of no basis for liability as to John Polk, since the only claims Foote
brings would be against the separately incorporated Polk Meats. As defendant does not move on
that basis, however, the court has not differentiated between them.

                                                 5
the Polk Meat Products. Indeed, plaintiff does not dispute that the process by which

Stanley inmates handle, prepare and serve the sausages allows for numerous opportunities

for Stanley inmates and/or employees to handle and tamper with the sausage links. Absent

some evidence of negligence or control by defendants until the sausage link was given to

plaintiff, no reasonable jury could infer that the sausage was unfit for human consumption

when it left defendants’ control.

       In contrast, plaintiff maintains that it would be reasonable to infer that the metal

was inside the sausage when it left defendants’ facility. That theory implicates the doctrine

of res ipsa loquitor, but defendants correctly point out that this doctrine would only be

available if: (1) the incident were the “kind which does not ordinarily occur in the absence

of someone’s negligence”; and (2) defendants were in exclusive control of the sausages until

it reached plaintiff. Turtenwald v. Aetna Cas. & Surety Co., 55 Wis. 2d 659, 665, 201

N.W.2d 1 (1972) (“the agency of instrumentality causing the harm must have been within

the exclusive control of the defendant”).

       Here, the record establishes that defendants simply did not have exclusive control

over the sausage before plaintiff received it. Even assuming that defendants retained

exclusive control over the sausages until Stanley inmates started handling them, plaintiff

does not dispute that there were several intervening events between when inmates began

unpackaging and handling the sausages and his May 13 injury. To summarize, when food

deliveries arrive at Stanley, inmates unload the boxes and move them to freezers, then

inmates move them again to refrigerators and eventually handle them for heating and

serving. While the sausage may remain packaged until heated and served, inmates are also


                                             6
responsible for unwrapping, preparing and serving the sausages individually. Given that

there is no evidence Stanley deviated from these procedures when the Cajun Sausage Links

arrived, the court must accept that inmates handled unwrapped sausages before they

reached plaintiff’s tray. As such, plaintiff does not get the benefit of recovery under a

theory of res ipsa loquitor. See Turtenwald, 55 Wis. 2d at 665.

       Alternatively, to prove his common law negligence claim, plaintiff was bound to put

forth actual evidence that defendants breached a duty of care or that the metal was inside

the sausage link when it left defendants’ control, which he has failed to do.

       One issue remains. Defendants failed to move for summary judgment specifically

with respect to plaintiff’s claim for violation of the implied warranty of merchantability,

although it is unclear why since the evidence of record does not appear to support such a

claim. Indeed, to survive summary judgment, plaintiff would need to submit proof, as an

initial matter, that he is in privity of contract with defendants. Lamont v. Winnebago Indus.,

Inc., 569 F. Supp. 2d 806, 815-16 (E.D. Wis. 2008) (recognizing that Wisconsin has

declined to recognize an implied warranty of merchantability in the absence of privity

between the parties) (citing Dippel, 37 Wis. 2d at 452-58, 155 N.W.2d 55). Assuming

plaintiff could clear that hurdle, he would also need to submit proof that the product he

consumed was unfit for human consumption. See Betehia v. Cape Cod Corp., 10 Wis. 2d

323, 326-28, 103 N.W.2d 64, 66-67 (1960).

       While plaintiff cites to this standard in his brief, wholly absent from the evidence

of record is any indication that plaintiff purchased the sausage from defendants. Indeed,

plaintiff was a prisoner at Stanley when he received the food from the cafeteria, so the


                                              7
court infers that the Wisconsin Department of Corrections was the actual buyer.

Moreover, plaintiff has submitted no evidence suggesting that the sausage plaintiff was

eating actually contained a piece of metal when defendants manufactured it. As such, it

appears a foregone conclusion that this claim fails as a matter of law.

       However, since defendants failed to move for judgment with respect to this claim

specifically, the court must give plaintiff notice and the opportunity to object before

finding for defendants on this claim. See Fed. R. Civ. P. 56(f).

                                          ORDER

       IT IS ORDERED that:

       1.     Defendants John A. Polk and Polk Meat Production’s motion for summary

judgment (dkt. #46) is GRANTED.

       2.     Plaintiff James F. Foote’s motion for summary judgment (dkt. #54) is

DENIED.

       3.     Plaintiff has until January 30, 2019, to submit proposed findings of fact,

supporting evidence and argument as to why the court should not also find in defendants’

favor on his implied warranty of merchantability claim.

       4.     The trial schedule is STRICKEN, to be reset only if the court determines

that plaintiff’s implied warranty of merchantability claim requires a trial.

       Entered this 9th day of January, 2019.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge

                                              8
